Exhibit 10.3

 



 

 

ARC LOGISTICS
AMENDED AND RESTATED LONG TERM INCENTIVE PLAN



 

PHANTOM UNIT AGREEMENT

 

This Phantom Unit Agreement, dated [

] (this “Agreement”), is made and entered into by and between Arc Logistics GP
LLC, a Delaware limited liability company (the “General Partner”), and [] (the
“Awardee”), and relates to Phantom Units awarded to the Awardee on [] (the “Date
of Grant”). Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan (as defined
below), unless the context requires otherwise.

W I T N E S S E T H:

WHEREAS, Arc Logistics Partners LP, a Delaware limited partnership (the
“Partnership”), acting through the Board of Directors of the General Partner
(the “Board”), has adopted the Arc Logistics Amended and Restated Long Term
Incentive Plan (the “Plan”) to, among other things, attract, retain and motivate
certain employees, consultants and directors of the Partnership, the General
Partner and their respective Affiliates (collectively, the “Partnership
Entities”); and

WHEREAS, the Committee has authorized the grant of Phantom Units of the
Partnership to directors, employees, officers and consultants as part of their
compensation for services provided to the Partnership Entities.

NOW, THEREFORE, in consideration of the Awardee’s agreement to provide or to
continue providing services, the Awardee and the General Partner agree as
follows:  

1.

Grant of Phantom Units.  The General Partner hereby grants to the Awardee
[Number of Units] Phantom Units (the “Award”), subject to all of the terms and
conditions set forth in the Plan and this Agreement, whereby each Phantom Unit
represents the right to receive one Unit of the Partnership and/or cash in an
amount equal to the Fair Market Value of one Unit (each, a “Phantom Unit”).
Phantom Units represent hypothetical Units and not actual Units. The Awardee
shall not have any interest in any fund or specific assets of the Partnership by
reason of this Award.

2.

Vesting and Settlement of Phantom Units.  Subject to the terms and conditions of
this Agreement, the Phantom Units shall be immediately vested as of the Date of
Grant. The settlement date of the Units related to the Awardee’s Phantom Units
shall be the Date of Grant. To the extent that the Award consists of 1,000
Phantom Units or more, the Phantom Units shall be paid to the Awardee in the
form of Units on the settlement date. To the extent that the Award consists of
less than 1,000 Phantom Units, the Phantom Units shall be paid to the Awardee in
cash on the settlement date. The value of any Phantom Unit paid in cash shall
equal the number of vested Phantom Units multiplied by the Fair Market Value of
a Unit. The value of any fractional Phantom Units shall be paid in cash on the
settlement date.  The value of the fractional Phantom Unit paid in cash shall
equal the percentage of a Unit represented by a fractional Phantom Unit

 

--------------------------------------------------------------------------------

 

multiplied by the Fair Market Value of the Unit. The Awardee agrees that any
vested Units that the Awardee acquires upon settlement of the Phantom Units will
not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable federal or state securities laws, the Plan or the
rules, regulations and other requirements of the U.S. Securities and Exchange
Commission (the “SEC”) and any stock exchange upon which the Units are then
listed.  The Awardee also agrees that any certificates representing the Units
acquired under this award may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws.  In
addition to the terms and conditions provided herein, the Partnership may
require that the Awardee make such covenants, agreements, and representations as
the Committee, in its sole discretion, deems advisable in order to comply with
any such laws, rules, regulations, or requirements.

3.

Violation of Law, Regulation or Rule.  The General Partner shall not be required
to deliver any Units hereunder if, upon the advice of counsel for the General
Partner, such acquisition or delivery would violate the Securities Act of 1933
or any other applicable federal, state, or local law or regulation or the rules
of the exchange upon which the Partnership’s Units are traded.  

4.

Copy of Plan.  By the execution of this Agreement, the Awardee acknowledges
receipt of a copy of the Plan.  If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any applicable law, then such provision
will be deemed to be modified to the minimum extent necessary to render it
legal, valid and enforceable; and if such provision cannot be so modified, then
this Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.

5.

Notices.  Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail.  Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered or, whether actually received or
not, on the third business day (on which banking institutions in the State of
New York are open) after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address which such person has theretofore specified by written notice delivered
in accordance herewith.  The General Partner or the Awardee may change at any
time and from time to time by written notice to the other, the address which it
or he previously specified for receiving notices.  The General Partner and the
Awardee agree that any notices shall be given to the General Partner or to the
Awardee at the following addresses:

 

General Partner:

Arc Logistics GP LLC

 



Attn: General Counsel

 



725 Fifth Avenue, 19th Floor

 



New York, NY 10022

 

 

Awardee:

At the Awardee’s current address as shown in the General Partner’s records.  

2

--------------------------------------------------------------------------------

 

6.

General Provisions.  

(a)Administration.  This Agreement shall at all times be subject to the terms
and conditions of the Plan.  The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and with respect to this
Agreement shall be final and binding upon the Awardee and the General
Partner.  In the event of any conflict between the terms and conditions of this
Agreement and the Plan, the provisions of the Plan shall control.

(b)No Effect on Service.  Nothing in this Agreement or in the Plan shall be
construed as giving the Awardee the right to be retained in the employ or
service of the Partnership Entities. Furthermore, the Partnership Entities may
at any time terminate the service relationship with the Awardee free from any
liability or any claim under the Plan or this Agreement, unless otherwise
expressly provided in the Plan, this Agreement or other written agreement.

(c)Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.

(d)Amendments.  This Agreement may be amended only by a written agreement
executed by the General Partner and the Awardee, except that the Committee may
unilaterally waive any conditions or rights under, amend any terms of, or alter
this Agreement provided no such change (other than pursuant to Section 7(b),
7(c), 7(d), 7(e), or 7(g) of the Plan) materially reduces the rights or benefits
of the Awardee with respect to the Phantom Units without his consent.  

(e)Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner or the Partnership
and upon any person lawfully claiming under the Awardee.  

(f)Entire Agreement.  This Agreement and the Plan constitute the entire
agreement of the parties hereto with regard to the subject matter hereof, and
contain all the covenants, promises, representations, warranties and agreements
between the parties with respect to the Phantom Units granted hereby.  Without
limiting the scope of the preceding sentence, all prior understandings and
agreements, if any, among the parties hereto relating to the subject matter
hereof are hereby null and void and of no further force and effect.  

(g)No Liability for Good Faith Determinations.  Neither the Partnership Entities
nor the members of the Committee and the Board shall be liable for any act,
omission or determination taken or made in good faith with respect to this
Agreement or the Phantom Units granted hereunder.

(h)No Guarantee of Interests.  The Committee, the Board and the Partnership
Entities do not guarantee the Units from loss or depreciation.

(i)Tax Withholding.  Upon any taxable event arising in connection with the
Phantom Units, the Partnership Entities shall have the authority and the right
to deduct or withhold, or to require the Awardee to remit to a Partnership
Entity, an amount sufficient to satisfy all

3

--------------------------------------------------------------------------------

 

applicable federal, state and local taxes (including the Awardee’s employment
tax obligations) required by law to be withheld with respect to such event. In
satisfaction of the foregoing requirement, unless otherwise determined by the
Committee (which such determination may not be delegated), the General Partner
or one of its Affiliates is permitted to withhold Units otherwise issuable in
respect of such Phantom Units having a Fair Market Value on the date of
withholding equal to the aggregate amount of taxes required to be withheld with
respect to such event based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income to the extent such withholding is
elected by the Awardee.

(j)Insider Trading Policy.  The terms of the Partnership’s insider trading
policy with respect to Units are incorporated herein by reference.

(k)Severability.  If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

(l)Headings.  The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

(m)Gender.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

(n)Clawback.  Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Partnership Entities to the extent necessary
to comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.

(o)Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, the Awardee agrees, to the fullest extent permitted
by law, to accept electronic delivery of any documents that the Partnership may
be required to deliver (including, without limitation, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered by the Partnership.
Electronic delivery may be via a Partnership electronic mail system or by
reference to a location on a Partnership intranet to which the Awardee has
access.  The Awardee hereby consents to any and all procedures the Partnership
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Partnership may be required to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.

(p)Section 409A. None of the Phantom Units or any amounts paid pursuant to this
Agreement are intended to constitute or provide for a deferral of compensation
that is subject

4

--------------------------------------------------------------------------------

 

to Section 409A of the Code.  To the extent that the Committee determines that
the Phantom Units are not exempt from Section 409A of the Code, the Committee
may (but shall not be required to) amend this Agreement in a manner intended to
comply with the requirements of Section 409A of the Code or an exemption
therefrom (including amendments with retroactive effect), or take any other
actions as it deems necessary or appropriate to (a) exempt the Phantom Units
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Phantom Units, or (b) comply with the
requirements of Section 409A of the Code.  To the extent applicable, this
Agreement shall be interpreted in accordance with the provisions of Section 409A
of the Code.  

 

 

[Signature Page Follows]




5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Awardee has set his hand as to
the date and year first above written.  

 

ARC LOGISTICS GP LLC

 

 

By:

 

Name:

 

Title:

 

 

AWARDEE

 

 

_____________________________________________

[Name of Employee]

6